Broyles, G. J.
1. The documentary evidence set out in special ground 1 of the motion for a new trial was immaterial and irrelevant to the issues in the case and prejudicial to the plaintiff in error, and the court erred in admitting it, over the timely and appropriate objections of counsel for the plaintiff in error.
2. The remaining special ground of the motion for a new trial (complaining of the refusal of the court to strike certain paragraphs of the answers of the defendants) can not be considered, since such a judgment can not properly be assigned as error in a motion for a new trial.
3. As another trial of the case must occur, the sufficiency of the evidence to support the verdict is not now passed upon.

Judgment reversed.


Hooper, J., concurs. MacIntyre, J., not presiding.

Oliver B. Hardin, for plaintiffs.